Citation Nr: 0018804	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 23, 1997, 
for an award of a 10 percent rating for residuals of a 
shrapnel wound, right elbow area, post-traumatic arthritis, 
and a tender right epicondyle.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1998, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to an effective date prior to January 
23, 1997, for the award of a 10 percent rating for residuals 
of a shrapnel wound, right elbow area, post-traumatic 
arthritis, and a tender right epicondyle.  The veteran 
subsequently perfected an appeal of that decision.  A video 
conference hearing on this claim was held on January 25, 
2000, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

At his January 2000 hearing, and in statements of record, the 
veteran submitted an informal claim of clear and unmistakable 
error in the December 1946, Regional Office decision 
confirming the assignment of a noncompensable rating for a 
shrapnel scar on his right elbow.  The veteran contends that 
the decision is erroneous because it is based on an 
examination report wherein the examiner examined the wrong 
scar.  This issue has not been developed by the RO and is 
referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's claim of entitlement to an increased rating 
for residuals of a shrapnel wound, right elbow area, post-
traumatic arthritis, and a tender right epicondyle was 
received by the RO on January 23, 1997.

3.  The evidence first indicates that the veteran's residuals 
of a shrapnel wound, right elbow area, post-traumatic 
arthritis, and a tender right epicondyle had increased in 
severity on January 23, 1997. 


CONCLUSION OF LAW

The criteria for assigning an effective date prior to January 
23, 1997, for an award of a 10 percent evaluation for 
service-connected residuals of a shrapnel wound in the right 
elbow area, post-traumatic arthritis and a tender right 
epicondyle, are not met.  38 U.S.C.A. §§ 5107, 5110, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable regulatory provisions stipulate that an effective 
date for an increase in disability compensation shall be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (1999).  The 
regulations, however, also stipulate that an effective date 
for an increase in disability compensation shall be the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date otherwise, date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2) (1999); see also 
38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 1998).  In 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court 
addressed the issue of entitlement to an earlier effective 
date in a total rating claim and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board look to all communications in the file that 
may be interpreted as applications or claims, formal and 
informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 
1991 & Supp. 1998); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(1999).

The veteran contends that his effective date should be in 
1945 or 1946.  He asserts that the RO's December 1946 
decision confirming his noncompensable rating for a shrapnel 
scar on the right elbow was based on a VA examination report 
in which the examiner evaluated the wrong scar.  The January 
23, 1997, date assigned, is the date the veteran's claim of 
entitlement to an increased rating was received by the RO, 
and coincidentally, is also the date on which medical 
evidence indicating that an increase in disability was 
present.

In the present case, the only relevant medical evidence 
related to the veteran's right elbow since the 1940's are VA 
outpatient treatment records dated in January and July 1997 
and a September 1997 VA examination.  The January 1997 
progress notes include references to other medical problems, 
and then note that the veteran has a tender right epicondyle 
and post-traumatic arthritis, with no additional comment or 
evaluation.  

In May 1996, the veteran submitted a statement requesting 
entitlement to service connection for another disorder.  In 
this statement he mentions his service-connected disability, 
but does not indicate that he is claiming an increase in the 
evaluation of this disability at this time.  Because this 
statement does not indicate an intent to submit a claim of 
entitlement to an increased rating it is not properly 
perceived as an earlier claim for the benefit at issue.  The 
first submission by the veteran in which he requested an 
increase in the evaluation of his residuals of a shrapnel 
wound of the right elbow area was received in January 23, 
1997.  Based on these findings, there is nothing in the 
record prior to January 23, 1997, which can be construed as 
an informal claim and no medical evidence of an increase.  
Consequently, the January 23, 1997, date assigned by the RO, 
is the earliest possible effective date for the veteran's 
award of a 10 percent evaluation for his residuals of 
shrapnel wound in the right elbow area, post-traumatic 
arthritis, and a tender right epicondyle, and his claim of 
entitlement to an earlier effective date therefor is denied.  


ORDER

Entitlement to an effective date prior to January 23, 1997, 
for the award of a 10 percent rating for residuals of 
shrapnel wound in the right elbow area, post-traumatic 
arthritis, and a tender right epicondyle, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

